Exhibit 10.22

 

EXECUTION VERSION

 

 

 

WILLIS ENGINE SECURITIZATION TRUST,

as issuer of Series 2007-B2 Notes,

 

and

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Indenture Trustee

 

--------------------------------------------------------------------------------

 

SERIES 2007-B2 SUPPLEMENT

 

Dated as of December 13, 2007

 

to

 

INDENTURE

 

dated as of August 9, 2005,

 

and amended and restated as of

 

December 13, 2007

 

--------------------------------------------------------------------------------

 

SERIES 2007-B2 NOTES

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE I

 

 

DEFINITIONS; CALCULATION GUIDELINES

 

 

Section 1.01

Definitions

1

 

 

 

ARTICLE II

 

CREATION OF THE SERIES 2007-B2 NOTES

Section 2.01

Designation

7

Section 2.02

Authentication and Delivery

8

Section 2.03

Series 2007-B2 Loans

9

Section 2.04

Interest Payments; Commitment Fee

11

Section 2.05

Payments of Principal

12

Section 2.06

Series 2007-B2 Final Maturity Date

14

Section 2.07

Manner of Payments

14

Section 2.08

Increased Costs

14

Section 2.09

Increased Capital

14

Section 2.10

Payments of Principal and Interest

15

Section 2.11

Breakage Costs

17

Section 2.12

Restrictions on Transfer

17

Section 2.13

Payment Date Schedule

17

 

 

 

ARTICLE III

 

SERIES 2007-B2 SERIES ACCOUNT, ALLOCATION AND

APPLICATION OF AMOUNTS THEREIN

 

 

Section 3.01

Series 2007-B2 Series Account

18

Section 3.02

Distributions from Series 2007-B2 Series Account

18

 

 

 

ARTICLE IV

 

CONDITIONS PRECEDENT TO OBLIGATIONS OF SERIES 2007-B2 HOLDERS

 

 

Section 4.01

Conditions Precedent to Obligations of Series 2007-B2 Holders to Purchase
Series 2007-B2 Notes

20

Section 4.02

Conditions Precedent to Obligations of Series 2007-B2 Holders to Make
Series 2007-B2 Loans

20

Section 4.03

Deposit and Disbursement of Series 2007-B2 Loans

20

 

i

--------------------------------------------------------------------------------


 

ARTICLE V

 

REPRESENTATIONS WARRANTIES AND COVENANTS

 

 

Section 5.01

Indenture Representations and Warranties

20

Section 5.02

Additional Representations and Warranties

20

Section 5.03

Covenants

21

 

 

 

ARTICLE VI

 

MISCELLANEOUS PROVISIONS

 

 

Section 6.01

Ratification of Indenture

22

Section 6.02

Counterparts

22

Section 6.03

Governing Law; Jurisdiction

22

Section 6.04

Notices to Rating Agencies

22

Section 6.05

Statutory References

22

Section 6.06

Amendments And Modifications

22

Section 6.07

Waiver of Jury Trial

23

Section 6.08

Appointment of Representative

23

 

 

 

EXHIBITS

 

 

EXHIBIT A

Form of Series 2007-B2 Note

 

 

 

 

SCHEDULES

 

SCHEDULE 1

Scheduled Targeted Principal Balance by Payment Date

 

SCHEDULE 2

Maximum Commitments of Series 2007-B2 Holders

 

 

ii

--------------------------------------------------------------------------------


 

This SERIES 2007-B2 SUPPLEMENT, dated as of December 13, 2007 (as amended,
modified or supplemented from time to time, this “Supplement” or the
“Series 2007-B2 Supplement”), issued pursuant to, and incorporating the terms
of, the Indenture, dated as of August 9, 2005 and amended and restated as of
December 13, 2007 (as previously supplemented and as amended, modified or
supplemented from time to time, the “Indenture”), is entered into between WILLIS
ENGINE SECURITIZATION TRUST, a Delaware statutory trust (“WEST”), and DEUTSCHE
BANK TRUST COMPANY AMERICAS, a New York banking corporation, as Indenture
Trustee (the “Indenture Trustee”).

 

WITNESSETH THAT:

 

WHEREAS, WEST and the Indenture Trustee wish to set forth the Principal Terms of
a Series of Notes to be issued pursuant to this Supplement and designated as
“Willis Engine Securitization Trust Series 2007-B2 Floating Rate Secured Notes”.

 

NOW THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS; CALCULATION GUIDELINES

 

Section 1.01           Definitions.  (a)  Capitalized terms used herein and not
otherwise defined shall have the meaning set forth in the Indenture. Whenever
used in this Supplement, the following words and phrases shall have the
following meanings, and the definitions of such terms are applicable to the
singular as well as the plural forms of such terms and to the masculine as well
as to the feminine and neuter genders of such terms.

 

“Acquisition Redemption Date” shall have the meaning set forth in
Section 2.05(d) hereof.

 

“Additional Interest” means, for the Series 2007-B2 Notes, interest at the
Series 2007-B2 Base Interest Rate on the aggregate amount of any unpaid interest
on the Series 2007-B2 Notes (including any unpaid portion of any Base Interest
Amount, Conversion Step-Up Interest Amount and Additional Interest Amount) and
the other amounts described in Section 2.04(c) hereof.

 

“Additional Interest Amount” means, for any Payment Date for the Series 2007-B2
Notes, an amount equal to the Additional Interest for the Series 2007-B2 Notes
on the aggregate amount of unpaid interest (including any unpaid portion of any
Base Interest Amount, Conversion Step-Up Interest Amount and Additional Interest
Amount for the Series 2007-B2 Notes and the other amounts described in
Section 2.04(c) hereof) that was due and payable (but not paid) on, or with
respect to, the Series 2007-B2 Notes on any prior Payment Date.  The amount
described in the preceding sentence constitutes the Additional Interest Amount
for the Series 2007-B2 Notes for purposes of Sections 3.13 and 3.14 of the
Indenture.

 

1

--------------------------------------------------------------------------------


 

 “Adjusted Eurodollar Rate” means, for any Interest Accrual Period and each
Series 2007-B2 Loans, the quotient, expressed as a percentage and rounded
upwards (if necessary) to the nearest 1/100 of 1%, obtained by dividing (a) the
One Month LIBOR for such Interest Accrual Period, by (b) the decimal equivalent
of 100% minus the Eurodollar Reserve Percentage on the first day of such
Interest Accrual Period.

 

“Allocated Amount” shall mean, with respect to any Additional Engine acquired
with the proceeds of the Series 2007-B2 Loans, such amount as is specified in
the Acquisition Agreement relating to such Additional Engine.

 

“Assignment and Assumption” means an Assignment and Assumption, as defined in
the Series 2007-B2 Note Purchase Agreement, pursuant to which the transferee of
a Series 2007-B2 Note agrees to make Series 2007-B2 Loans to the extent of the
Unused Commitment allocable to the Series 2007-B2 Note that is transferred to
such transferee.

 

“Base Interest Amount” means, for any Payment Date, an amount equal to the
accrued and unpaid interest at the Series 2007-B2 Base Interest Rate on the
Outstanding Principal Balance of the Series 2007-B2 Notes for the Interest
Accrual Period ending on such Payment Date. The amount described in the
preceding sentence constitutes the Base Interest Amount for the Series 2007-B2
Notes for purposes of Sections 3.13 and 3.14 of the Indenture.

 

“Base Rate” means, on any date of determination, an interest rate per annum
equal to the higher of (i) the Prime Rate in effect on such date, and (ii) the
Federal Funds Effective Rate in effect on such date plus one half of one percent
(.50%) per annum. Any change in the Base Rate due to a change in the Prime Rate
or the Federal Funds Effective Rate shall be effective on the opening of
business on the date of such change.

 

 “Calyon” means Calyon New York Branch, a société anonyme organized and existing
under the laws of the Republic of France, acting through its New York branch.

 

“Collections Loans” means any Series 2007-B2 Loans made pursuant to Section 3.18
of the Indenture, this Supplement and the Series 2007-B2 Note Purchase Agreement
on any Payment Date, to be included in the Available Collections Amount on such
Payment Date.

 

“Commitment Fee” shall have the meaning set forth in Section 2.04(b).

 

“Commitment Fee Amount” means, for any Payment Date for the Series 2007-B2
Holders, an amount equal to the accrued and unpaid Commitment Fee as of such
Payment Date.  The amount described in the preceding sentence constitutes the
Commitment Fee Amount for the Series 2007-B2 Notes for purposes of Sections 3.13
and 3.14 of the Indenture.

 

“Conversion Date” means, for the Series 2007-B2 Notes, December 15, 2010.

 

“Conversion Step-Up Interest” means, for the Series 2007-B2 Notes, interest at
the Series 2007-B2 Conversion Step-Up Interest Rate on the Outstanding Principal
Balance of the Series 2007-B2 Notes after the occurrence of a Conversion Event
with respect to the Series 2007-B2 Notes, for the Interest Accrual Period ending
on (but excluding) a Payment Date occurring on or after the occurrence of such
Conversion Event.

 

2

--------------------------------------------------------------------------------


 

“Conversion Step-Up Interest Amount” means, for any Payment Date occurring on or
after the occurrence of a Conversion Event with respect to the Series 2007-B2
Notes, an amount equal to the accrued and unpaid Conversion Step-Up Interest.
The amount described in the preceding sentence constitutes the Conversion
Step-Up Interest Amount for the Series 2007-B2 Notes for purposes of Sections
3.13 and 3.14 of the Indenture.

 

“Delivery Period” means the period beginning on any Funding Date and ending on
the earlier of the (a) the 180-day period beginning on such Funding Date and
(b) the occurrence of an Event of Default or an Early Amortization Event.

 

“Effective Date” means December 13, 2007 or, if later, the date on which the
conditions set forth in Section 3.01 of the Series 2007-B2 Note Purchase
Agreement shall have been satisfied.

 

 “Excluded Taxes” shall have the meaning specified in Section 2.10(a).

 

“Eligible Transferee” means the following: (i) an Affiliate of a Series 2007-B2
Holder, or (ii) any other then existing Series 2007-B2 Holder, or (iii) a
commercial bank, insurance company or other financial institution that
(x) complies with the transfer provisions of Section 2.12 of the Indenture, and
(y) if such transfer is to occur prior to the occurrence of any Conversion
Event, such transferee has the capability, in the reasonable determination of
WEST,  to make Series 2007-B2 Loans to WEST up to the Unused Commitment in
respect of the Series 2007-B2 Note being transferred to such financial
institution and is otherwise reasonably acceptable to WEST, as evidenced to the
Indenture Trustee in writing.

 

“Eurodollar Disruption Event” means, with respect to any Series 2007-B2 Holder,
any of the following: (i) a determination by a Series 2007-B2 Holder that it
would be contrary to law or to the directive of any central bank or other
Governmental Authority (whether or not having the force of law) to obtain
Dollars in the London interbank market to make, fund or maintain any
Series 2007-B2 Loan for such Interest Accrual Period; (ii) a determination by a
Series 2007-B2 Holder that the rate at which deposits of Dollars are being
offered to such lender in the London interbank market does not accurately
reflect the cost to such Series 2007-B2 Holder of making, funding or maintaining
any Series 2007-B2 Loan for such Interest Accrual Period; or (iii) the inability
of a Series 2007-B2 Holder to obtain Dollars in the London interbank market to
make, fund or maintain any Series 2007-B2 Loan for such Interest Accrual Period.

 

“Eurodollar Reserve Percentage” means, with respect to any Series 2007-B2 Holder
for any Interest Accrual Period, the reserve percentage (expressed as a decimal,
rounded upward to the nearest 1/100th of one percent (0.01%)) applicable on the
first day of such Interest Accrual Period under regulations issued from time to
time by the Federal Reserve Board (or any successor) for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) for such Series 2007-B2 Holder, with
respect to liabilities or assets consisting of or including Eurocurrency
Liabilities (as defined in Regulation D of the Federal Reserve Board, as in
effect from time to time) and having a term equal to such Interest Accrual
Period.

 

3

--------------------------------------------------------------------------------


 

“Federal Funds Effective Rate” means, on any date of determination, the weighted
average of the rates on overnight federal funds transactions with members of the
Federal Reserve System arranged by federal funds brokers, as published on the
next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published on the next succeeding Business Day, the average
of the quotations for the day of such transactions received by the Indenture
Trustee from three federal funds brokers of recognized standing selected by it.

 

“Funding Date” means, as to any Series 2007-B2 Loan, the Business Day that is
specified in the Funding Request for such Series 2007-B2 Loan in accordance with
Section 2.02 of the Series 2007-B2 Note Purchase Agreement.

 

“Funding Request” shall have the meaning specified in the Series 2007-B2 Note
Purchase Agreement.

 

“Increased Costs” shall mean, for any Interest Accrual Period, (a) the aggregate
amount payable to all Series 2007-B2 Holders pursuant to Sections 2.08, 2.09,
2.10 and 2.11 of this Supplement and Section 7.1 of the Series 2007-B2 Note
Purchase Agreement in respect of such Interest Accrual Period and (b) the
aggregate of such amounts with respect to prior Interest Accrual Periods which
remain unpaid.

 

“Interest Amount” means, for any Payment Date for the Series 2007-B2 Notes, an
amount equal to the sum of the Base Interest Amount, Conversion Step-Up Interest
Amount and the Additional Interest Amount for the Series 2007-B2 Notes on such
Payment Date.

 

“Issuance Expenses” means (a) the structuring and underwriting fees payable to
the Calyon in respect to the issuance of the Series 2007-B2 Notes, and (b) the
portion of the expenses of Calyon that are allocable to the Series 2007-B2
Notes, as agreed by WEST and such parties.

 

“Majority of Holders” means, with respect to the Series 2007-B2 Notes as of any
date of determination, Series 2007-B2 Holders that, individually or in the
aggregate, own Series 2007-B2 Notes representing more than fifty percent (50%)
of the Maximum Commitment or, if a Conversion Event shall have occurred, the
then aggregate Outstanding Principal Balance of the Series 2007-B2 Notes.

 

“Maximum Commitment” shall mean (a), for all Series 2007-B2 Holders, $25,000,000
in the aggregate and (b), for each Series 2007-B2 Holder, the amount set forth
opposite the name of such Series 2007-B2 Holder in Schedule 2 attached hereto.

 

“Maximum Principal Balance” shall mean, with respect to any Warehouse Note, the
maximum amount that WEST may borrow from the holder of such Warehouse Note,
which shall be equal to the Maximum Commitment of such holder.

 

“Holder Indemnified Amounts” shall mean, for the Series 2007-B2 Holders, (i) all
Increased Costs of the Series 2007-B2 Holders and (ii) all indemnification
payments owing by WEST to the Series 2007-B2 Holders pursuant to Section 7.01 of
the Series 2007-B2 Note Purchase Agreement.

 

4

--------------------------------------------------------------------------------


 

“One-Month LIBOR” means, for any Interest Accrual Period, LIBOR, as defined in
the Indenture, for the Specified Period as of the Reference Date for such
Interest Accrual Period.

 

“Optional Redemption” means a voluntary prepayment by WEST of all, or a portion
of the Outstanding Principal Balance of the Series 2007-B2 Notes in accordance
with the terms of this Supplement and the Indenture.

 

“Optional Redemption Date” shall have the meaning set forth in
Section 2.05(c) hereof.

 

“Prime Rate” means the rate announced by Calyon from time to time as its “prime
rate” or “base rate” in the United States, such rate to change as and when such
designated rate changes.

 

“Rating Agencies” means, for the Series 2007-B2 Notes, Fitch and Moody’s.

 

“Redemption Price” shall mean the Outstanding Principal Balance of the
Series 2007-B2 Notes in an Optional Redemption in whole, and the portion of the
Outstanding Principal Balance being redeemed, in an Optional Redemption in part,
in each case, without premium.

 

 “Scheduled Targeted Principal Balance” means, for the Series 2007-B2 Notes for
each Payment Date after a Conversion Event, the amount set forth for such
Payment Date in the schedule of Scheduled Targeted Principal Balances delivered
pursuant to Section 2.05(b)(i) hereof, as adjusted from time to time pursuant to
Section 2.05(e) hereof.

 

“Section 2.10(a) Amount” shall have the meaning set forth in
Section 2.10(a) hereof.

 

“Series 2007-A2 Holders” means, on the Effective Date, each of the Persons named
therein as the initial Series 2007-A2 Holders in the Series 2007-A2 Note
Purchase Agreement and, at any time of determination thereafter, any Person in
whose name a Series 2007-A2 Note is registered in the Register.

 

“Series 2007-A2 Note Purchase Agreement” means the Series 2007-A2 Note Purchase
and Loan Agreement, dated as of December 13, 2007, among WEST, Willis and the
Persons named therein as the initial Series 2007-A2 Holders, together with any
other Persons that become Series 2007-A2 Holders, as the same may be amended,
modified or supplemented from time to time in accordance with its terms.

 

“Series 2007-A2 Notes” means the notes issued pursuant to the Series 2007-A2
Note Purchase Agreement and the Series 2007-A2 Supplement.

 

“Series 2007-A2 Supplement” means the Series 2007-A2 Supplement to the
Indenture, dated as of December 13, 2007, between WEST and the Indenture
Trustee, as amended, modified or supplemented from time to time in accordance
with its terms.

 

“Series 2007-B2 Note Purchase Agreement” means the Series 2007-B2 Note Purchase
Agreement, dated as of the date of issuance of the Series 2007-B2 Notes (as
defined therein), among WEST, Willis and the Persons named therein as the
initial Series 2007-B2 Holders,

 

5

--------------------------------------------------------------------------------


 

together with any other Persons that become Series 2007-B2 Holders, as the same
may be amended, modified or supplemented from time to time in accordance with
its terms.

 

“Series 2007-B2 Supplement” means the Series 2007-B2 Supplement to the
Indenture, dated as of the date of Series 2007-B2 Note Purchase Agreement,
between WEST and the Indenture Trustee, as amended, modified or supplemented
from time to time in accordance with its terms.

 

“Series 2007-B2 144A Book Entry Note” means a Series 2007-B2 Note represented by
a single permanent global note in fully registered form, without coupons, the
form of which shall be substantially in the form attached as Exhibit A hereto,
with the legends required by Section 2.02 of the Indenture for a 144A Book-Entry
Note (as defined in the Indenture) inscribed thereon.

 

“Series 2007-B2 Base Interest Rate” means, for each Series 2007-B2 Loan and each
Interest Accrual Period, an interest rate per annum equal to the sum of (i) the
Adjusted Eurodollar Rate applicable to such Series 2007-B2 Loan for such
Interest Accrual Period and (ii) two and three-quarters percent (2.75%) per
annum; provided, however, that, for purposes of clause (i) above, the Base Rate
will be used in lieu of the Adjusted Eurodollar Rate for an unpaid
Series 2007-B2 Loan if (a) on or before the first day of such Interest Accrual
Period an affected Series 2007-B2 Holder shall have notified WEST that a
Eurodollar Disruption Event is then continuing, (b) such Interest Accrual Period
is for a period of less than one month or if an Event of Default under the
Indenture is then continuing on the first day of such Interest Accrual Period,
or (c) the then unpaid principal balance of such Series 2007-B2 Loan on the
first day of such Interest Accrual Period is less than Five Million Dollars
($5,000,000).

 

“Series 2007-B2 Commitment Fee Rate” has the meaning given to such term in the
Series 2007-B2 Note Purchase Agreement.

 

“Series 2007-B2 Conversion Step-Up Interest Rate” means one percent (1.00%) per
annum.

 

“Series 2007-B2 Definitive Notes” means Series 2007-B2 Notes in the form
attached as Exhibit A hereto, with the applicable legend for Definitive Notes
required by Section 2.02 of the Indenture inscribed on the face thereof.

 

“Series 2007-B2 Expected Final Payment Date” means the fifteenth anniversary of
the first Payment Date after a Conversion Event.

 

“Series 2007-B2 Final Maturity Date” means December 15, 2032.

 

“Series 2007-B2 Loan” means, individually or in the aggregate, a loan to WEST by
the Holder or Holders of the Series 2007-B2 Notes pursuant to this Supplement
and the Series 2007-B2 Note Purchase Agreement.

 

“Series 2007-B2 Holder” means, at any time of determination for the
Series 2007-B2 Notes thereafter, any Person in whose name a Series 2007-B2 Note
is registered in the Register.

 

6

--------------------------------------------------------------------------------


 

“Series 2007-B2 Note Purchase Agreement” means the Series 2007-B2 Note Purchase
and Loan Agreement, dated as of December 13, 2007, among WEST, Willis, and the
Persons named therein as the initial Series 2007-B2 Holders, together with any
other Persons that become Series 2007-B2 Holders.

 

“Series 2007-B2 Notes” means the Series of Notes designated as the “Willis
Engine Securitization Trust Series 2007-B2 Floating Rate Secured Notes” to be
issued on the Effective Date and having the terms and conditions specified in
this Supplement, substantially in the form of Exhibit A hereto, and including
any and all replacements, extensions, substitutions or renewals of such Notes.

 

“Series 2007-B2 Series Account” means the Series Account of that name
established in accordance with Section 3.01 hereof and Sections 3.01 and 3.09 of
the Indenture.

 

“Series 2007-B2 Transaction Documents” means any and all of this Supplement, the
Series 2007-B2 Notes and the Series 2007-B2 Note Purchase Agreement, as any of
the foregoing may from time to time be amended, modified, supplemented or
renewed.

 

“Series Issuance Date” means, for the Series 2007-B2 Notes, December 13, 2007.

 

“Specified Period” means, for the Series 2007-B2 Notes, one month.

 

“Supplemental Principal Payment Amount” means, for the Series 2007-B2 Notes on
any Payment Date, the amount of a Series B Supplemental Principal Payment Amount
allocated and paid to the holders of the Series 2007-B2 Notes on such Payment
Date in accordance with the provisions of Sections 3.14 and 3.15(b) of the
Indenture and Sections 2.05(a) and 3.02 hereof.

 

“Taxes” shall have the meaning set forth in Section 2.10(a).

 

“Tax Benefit” shall have the meaning set forth in Section 2.10(a).

 

“Warehouse Loans” means any Series 2007-B2 Loans to be used to fund the Purchase
Prices of Additional Engines or Discretionary Engine Modifications.

 

(b)           The conventions of construction and usage set forth in
Section 1.02 of the Indenture are hereby incorporated by reference in this
Supplement.

 

ARTICLE II

 

CREATION OF THE SERIES 2007-B2 NOTES

 

Section 2.01           Designation.  (a)  There is hereby created a Series of
Series A Warehouse Notes to be issued pursuant to the Indenture and this
Supplement and to be known as the “Willis Engine Securitization Trust
Series 2007-B2 Floating Rate Secured Notes”, referred to herein as the
“Series 2007-B2 Notes”. The Series 2007-B2 Notes will be issued with aggregate
Maximum Principal Balances in the amount of $25,000,000 and will not have
priority over any other Series of Series A Notes except to the extent set forth
in the Supplement for such other Series and Section 3.15 of the Indenture. The
Series Issuance Date of the Series 2007-B2 Notes is

 

7

--------------------------------------------------------------------------------


 

December 13. 2007.  The Series 2007-B2 Notes are classified as “Warehouse
Notes”, “Series A Warehouse Notes”, “Series A Notes” and “Floating Rate Notes”,
as each such term is used in the Indenture.  The Series 2007-B2 Notes will be
rated on the Effective Date by each of Moody’s and Fitch.

 

(b)           The first Payment Date with respect to the Series 2007-B2 Notes
shall be on December 15, 2007.

 

(c)           Payments of principal on the Series 2007-B2 Notes shall be made
from funds on deposit in the Series 2007-B2 Series Account or otherwise at the
times and in the amounts set forth in Article III of the Indenture and Sections
2.04, 2.05, 2.06 and 3.02 of this Supplement.  The Scheduled Principal Payment
Amounts for the Series 2007-B2 Notes shall be calculated on the date on which a
Conversion Event occurs in accordance with the terms of the Indenture and
Section 2.05 of this Supplement.

 

(d)           In the event that any term or provision contained herein shall
conflict with or be inconsistent with any term or provision contained in the
Indenture, the terms and provisions of this Supplement shall govern.

 

Section 2.02           Authentication and Delivery.  (a)  On the Series Issuance
Date, WEST shall sign, and shall direct the Indenture Trustee in writing
pursuant to Section 2.01(c) of the Indenture to duly authenticate, and the
Indenture Trustee, upon receiving such direction, (i) shall authenticate,
subject to compliance with the conditions precedent set forth in Section 4.01
hereof, the Series 2007-B2 Notes in accordance with such written directions, and
(ii) subject to compliance with the conditions precedent set forth in
Section 4.01 hereof, shall deliver such Series 2007-B2 Notes to the
Series 2007-B2 Holders, in accordance with such written directions.

 

(b)           The Series 2007-B2 Notes are not being registered with the SEC and
may not be sold, transferred or otherwise disposed of except to Institutional
Accredited Investors and QIB’s that deliver an Investment Letter to the
Indenture Trustee in compliance with the provisions of the Indenture and that,
prior to the occurrence of a Conversion Event, are Eligible Transferees and
execute and deliver an Assignment and Assumption with respect to the
Series 2007-B2 Note Purchase Agreement.

 

(c)           The Series 2007-B2 Notes shall be represented by one or more
Series 2007-B2 Definitive Notes issued to the Series 2007-B2 Holders until the
occurrence of a Conversion Event.  After the occurrence of a Conversion Event, a
Series 2007-B2 Holder that is a QIB and that holds all of the Series 2007-B2
Notes or all of the Series 2007-B2 Holders acting jointly may exchange its or
their Series 2007-B2 Definitive Notes for an interest or interests in a
Series 2007-B2 144A Book Entry Note in accordance with the requirements of the
Indenture. WEST shall pay all costs of the Series 2007-B2 Holders incurred in
connection with such exchange and registration.

 

(d)           The Series 2007-B2 Notes shall be executed by manual or facsimile
signature on behalf of WEST by any officer of the Owner Trustee and shall be
substantially in the form of Exhibit A hereto, as applicable, with the
appropriate legend required by Section 2.02 of the Indenture inscribed on the
face thereof.

 

8

--------------------------------------------------------------------------------


 

(e)                                  The Series 2007-B2 Notes shall be issued in
minimum denominations of $100,000 and in integral multiples of $1,000 in excess
thereof.

 

Section 2.03                                Series 2007-B2 Loans.  (a)  WEST
shall have the right, pursuant to this Supplement and the Series 2007-B2 Note
Purchase Agreement, to borrow Series 2007-B2 Loans from the Series 2007-B2
Holders up to the Maximum Commitment of the Series 2007-B2 Holders, and each
Series 2007-B2 Holder has severally agreed, pursuant to the Series 2007-B2 Note
Purchase Agreement, to make Series 2007-B2 Loans, in each case in proportion to,
and up to the amount of, its Maximum Commitment, on any Funding Date after the
Effective Date and prior to the date on which a Conversion Event occurs, subject
to the satisfaction of all applicable conditions precedent set forth in
Article IV hereof and in Article III of the Series 2007-B2 Note Purchase
Agreement.  Each such Series 2007-B2 Loan shall increase the Outstanding
Principal Balance of the Series 2007-B2 Note held by such Series 2007-B2 Holder,
and each payment of principal to a Series 2007-B2 Holder in respect of its
Series 2007-B2 Note shall reduce the Outstanding Principal Balance of such
Series 2007-B2 Note.  The Indenture Trustee shall maintain a record of all
Series 2007-B2 Loans and repayments made on the Series 2007-B2 Notes and absent
manifest error such records shall be conclusive.

 

(b)                                 Each Funding Request for Series 2007-B2
Loans after the Effective Date shall constitute a reaffirmation by WEST that
(1) no Event of Default, Servicer Termination Event or Early Amortization Event
has occurred and is continuing, or would result from the making of such
Series 2007-B2 Loan, as of the date of the Funding Request, and (2) the
representations and warranties of WEST contained in the Series 2007-B2
Transaction Documents are true, correct and complete in all material respects to
the same extent as though made on and as of the date of the Funding Request,
except to the extent such representations and warranties specifically relate to
an earlier date, in which event they shall be true, correct and complete in all
material respects as of such earlier date.

 

(c)                                  WEST shall designate the application of the
proceeds of the Series 2007-B2 Loans made on each Funding Date as either or both
of the following: (i) a Warehouse Loan to be deposited in the Engine Acquisition
Account as provided in Section 3.18 of the Indenture and used to acquire
Additional Engines or to fund Discretionary Engine Modifications (including
Qualified Engine Modifications), in each case whether or not such acquisition or
funding is in connection with a Replacement Exchange, or (ii) a Collections
Loan, to be deposited in the Collections Account as provided in Section 3.18 of
the Indenture and used to increase the Available Collections Amount on any
Payment Date, provided that the application of any Series 2007-B2 Loan as a
Collections Loan shall be subject to the Available Collections Amount on such
Payment Date being in an amount, calculated without the proceeds of such
Collections Loan, sufficient to fund the payment in full of accrued Base
Interest on all Series B Notes on such Payment Date and all amounts ranking
senior thereto as provided in Section 3.14 of the Indenture.

 

(d)                                 WEST may, on any Payment Date upon at least
five (5) Business Days’ notice to the Series 2007-B2 Holders, with a copy to the
Indenture Trustee, terminate in whole or reduce in part the aggregate Maximum
Commitments of the Series 2007-B2 Holders and the Maximum Principal Balances of
the Series 2007-B2 Notes in an aggregate amount not to exceed the excess of such
Maximum Principal Balances over the then aggregate Outstanding Principal

 

9

--------------------------------------------------------------------------------


 

Balance of the Series 2007-B2 Notes; provided that any partial reduction (based
on the ratio of the then Maximum Commitments of such Series prior to such
reduction) of the aggregate Maximum Commitments of the Series 2007-B2 Holders
and the Maximum Principal Balances of the Series 2007-B2 Notes (i) shall be
applied pro rata to the individual Maximum Commitments of the Series 2007-B2
Holders and the Maximum Principal Balances of the Series 2007-B2 Notes,
respectively, and (ii) shall be accompanied by a proportionate partial reduction
(based on the ratio of the Maximum Commitments of such Series prior to such
reduction) of the aggregate Maximum Commitments of the Series 2007-A2 Holders.
Each notice of reduction or termination pursuant to this Section 2.03(d) shall
be irrevocable, and such reduction shall be deemed to occur without any
Series 2007-B2 Holder having to surrender its Series 2007-B2 Notes in exchange
for a new Series 2007-B2 Note reflecting the reduced Maximum Principal Balance.

 

(e)                                  WEST, on any Payment Date prior to the
occurrence of a Conversion Event, may terminate the agreements of the
Series 2007-B2 Holders to make Series 2007-B2 Loans and repay the Outstanding
Principal Balance of the Series 2007-B2 Notes for the Redemption Price, upon
(A) at least five (5) Business Days’ prior written notice to each Series 2007-B2
Holder, with a copy to the Indenture Trustee, specifying the proposed Payment
Date of such termination, and (B) payment in full of (i) the principal of, and
interest on, the Series 2007-B2 Notes, (ii) Increased Costs, if any, and
(iii) all other amounts then due and payable (or that become due and payable as
a result of such reduction) to a Series 2007-B2 Holder under the Series 2007-B2
Note Purchase Agreement, this Supplement and the Indenture and (c) the
simultaneous termination of the commitments of the Series 2007-A2 Holders and
the payment in full of all amounts owing with respect to the Series 2007-A2
Notes.

 

(f)                                    If any Series 2007-B2 Holder shall
default on its obligation to make a Series 2007-B2 Loan on any Funding Date, one
or more of the other Series 2007-B2 Holders may elect (but shall not be
obligated) to make the Series 2007-B2 Loan of the defaulting Series 2007-B2
Holder.  In such event, the Maximum Principal Balance of the Series 2007-B2 Note
held by the defaulting Series 2007-B2 Holder and the Maximum Commitment of the
Series 2007-B2 Holder shall be reduced by the amount of the Series 2007-B2 Loan
so made, and the Maximum Principal Balance of the Series 2007-B2 Note held by
the Series 2007-B2 Holder making such Series 2007-B2 Loan and the Maximum
Commitment of such Series 2007-B2 Holder shall be increased by the amount of
such Series 2007-B2 Loan.

 

(g)                                 Upon the occurrence of a Conversion Event,
(i) the right of WEST to borrow under the Series 2007-B2 Notes shall terminate,
(ii) Conversion Step-Up Interest shall begin to accrue on the Outstanding
Principal Balance of the Series 2007-B2 Notes as provided in Section 2.04(a),
and (iii) the Outstanding Principal Balance of the Series 2007-B2 Notes shall
become payable as provided in Section 2.05(a) and (b), provided, however, that,
if all of the Series 2007-B2 Holders and Series 2007-A2 Holders as of the date
of the occurrence of any Conversion Event elect to waive the occurrence of such
Conversion Event within ninety (90) days of such occurrence, such Conversion
Event shall be disregarded as long as such waiver is in effect, except that any
such waiver in respect of a Conversion Event based on the occurrence of the
Conversion Date shall not be for a period extending beyond the first anniversary
of such Conversion Date, unless a Rating Agency Confirmation is obtained with
respect to any waiver extending beyond such first anniversary; and provided,
further, that, if WEST subsequently cures an Early Amortization Event, Event of
Default or Servicer Termination Event that resulted in a

 

10

--------------------------------------------------------------------------------


 

Conversion Event that was not so waived, WEST may request the Series 2007-B2
Holders and Series 2007-A2 Holders to waive the original occurrence of such
Conversion Event, Early Amortization Event, Event of Default or Servicer
Termination Event and rescind and revoke the consequences described in clause
(i), (ii) and (iii) of this Section 2.03(g) occurring as a result of such
Conversion Event, which waiver, rescission and revocation shall be effective
only if Series 2007-B2 Holders and Series 2007-A2 Holders representing 100% of
the Outstanding Principal Balance of the Series 2007-B2 Notes and Series 2007-A2
Notes consent thereto. The termination of any waiver pursuant to the provisos in
the preceding sentence shall be treated as the occurrence on the date of such
termination of the Conversion Event that was the subject of the waiver.

 

Section 2.04                                Interest Payments; Commitment Fee.

 

(a)                 Interest on Series 2007-B2 Notes.  Interest shall accrue
(i) at the Series 2007-B2 Base Interest Rate on the Outstanding Principal
Balance of each Series 2007-B2 Note during all or each portion of each Interest
Accrual Period from the Effective Date to (but excluding) the date on which a
Conversion Event occurs, and (ii) at a combined rate equal to the sum of the
Series 2007-B2 Base Interest Rate and the Series 2007-B2 Conversion Step-Up Rate
on the Outstanding Principal Balance of each Series 2007-B2 Note during all or
the portion of each Interest Accrual Period from and after the date on which a
Conversion Event occurs, in each case on the basis of actual days elapsed over a
year of 360 days and shall be due and payable in arrears on each Payment Date
for the Interest Accrual Period ending on such Payment Date. The Base Interest
Amount and the Conversion Step-Up Interest Amount for each Interest Accrual
Period shall be calculated separately and paid separately as provided in
Section 3.14 of the Indenture and Section 3.02 hereof. All amounts of the Base
Interest Amount and the Conversion Step-Up Interest Amount shall be due and
payable on the earlier to occur of (i) the date on which the Series 2007-B2
Notes have been accelerated in accordance with the provisions of Section 4.02 of
the Indenture and (ii) the Series 2007-B2 Final Maturity Date. On each Reference
Date, the Indenture Trustee shall promptly deliver a written notice to the
Series 2007-B2 Holders specifying the Series 2007-B2 Base Interest Rate for the
related Interest Accrual Period.

 

(b)                Commitment Fee on Series 2007-B2 Notes.  A fee (the
“Commitment Fee”) shall accrue at the Series 2007-B2 Commitment Fee Rate on the
Unused Commitment of the Series 2007-B2 Holders during all or the portion of
each Interest Accrual Period from the Effective Date to (but excluding) the date
on which a Conversion Event occurs and shall be due and payable in arrears on
each Payment Date for the Interest Accrual Period ending on such Payment Date. 
The Commitment Fee shall be calculated on the basis of actual days elapsed over
a year of 360 days and shall be due and payable in arrears on each Payment Date
for the Interest Accrual Period ending on (but excluding) such Payment Date.

 

(c)                 Additional Interest.  If WEST shall fail to pay in full
(i) any Base Interest Amount, Conversion Step-Up Interest Amount or Commitment
Fee on any Series 2007-B2 Note when due, (ii) any Increased Costs or (iii) any
other amount becoming due under this Supplement (other than payments of
principal on the Series 2007-B2 Notes), WEST shall, from time to time, pay
Additional Interest on such unpaid amounts, to the extent permitted by
Applicable Law, to, but not including, the date of actual payment (after as well
as before judgment), for the period during which such interest or other amount
shall be unpaid from the

 

11

--------------------------------------------------------------------------------


 

due date of such payment to the date of actual payment thereof. Any such
Additional Interest shall be payable at the times and subject to the priorities
set forth in Section 3.02 of this Supplement and Section 3.14 of the Indenture. 
All amounts of the Additional Interest shall be due and payable on the earlier
to occur of (i) the date on the Series 2007-B2 Notes have been accelerated in
accordance with the provisions of Section 4.02 of the Indenture and (ii) the
Series 2007-B2 Final Maturity Date.

 

(d)                Maximum Interest Rate.  In no event shall the interest
charged with respect to a Series 2007-B2 Note exceed the maximum amount
permitted by Applicable Law.  If at any time the Interest Amount charged with
respect to the Series 2007-B2 Notes exceeds the maximum rate permitted by
Applicable Law, the rate of interest to accrue pursuant to this Supplement and
such Series 2007-B2 Note shall be limited to the maximum rate permitted by
Applicable Law, but any subsequent reductions in One-Month LIBOR shall not
reduce the interest to accrue on such Series 2007-B2 Note below the maximum
amount permitted by Applicable Law until the total amount of interest accrued on
such Series 2007-B2 Note equals the amount of interest that would have accrued
if a varying rate per annum equal to the interest rate had at all times been in
effect.  If the total amount of interest paid or accrued on the Series 2007-B2
Note under the foregoing provisions is less than the total amount of interest
that would have accrued if the interest rate had at all times been in effect,
WEST agrees to pay to the Series 2007-B2 Holders an amount equal to the
difference between (a) the lesser of (i) the amount of interest that would have
accrued if the maximum rate permitted by Applicable Law had at all times been in
effect, or (ii) the amount of interest that would have accrued if the interest
rate had at all times been equal to the Interest Amount, and (b) the amount of
interest accrued in accordance with the other provisions of this Supplement.

 

Section 2.05                                Payments of Principal.  (a)  On each
Payment Date prior to the date on which a Conversion Event occurs on which there
is a Junior Borrowing Base Deficiency, principal shall be payable on the
Series 2007-B2 Notes out of the Series B Supplemental Principal Payment Amount,
to the extent and as provided in Sections 3.14 and 3.15(b) of the Indenture and
in Section 3.02 hereof, provided that, on any Payment Date prior to the date on
which a Conversion Event occurs, the Series 2007-B2 Notes shall be treated as
Warehouse Notes for purposes of Section 3.15(b) of the Indenture and, on any
Payment Date on or after a Conversion Event, the Series 2007-B2 Notes shall be
treated as Term Notes for such purposes.

 

(b)                                 (i)  Within ten (10) Business Days after the
occurrence of a Conversion Event (or, if earlier, by the first Payment Date
following the occurrence of a Conversion Event), WEST shall cause the
Administrative Agent to prepare and deliver to the Indenture Trustee and the
Series 2007-B2 Holders a schedule of Scheduled Targeted Principal Balances for
the Series 2007-B2 Notes substantially in the form of Schedule 1 attached
hereto.  Payment Date Number 1 in Schedule 1 shall be on the first Payment Date
after the date on which a Conversion Event occurs, and each succeeding numbered
Payment Date in such Schedule 1 shall occur on each succeeding Payment Date, and
the amount due on each such Payment Date shall be the product of (x) the
Outstanding Principal Balance of the Series 2007-B2 Notes as of the close of
business on the date on which the Conversion Event occurs and (y) the percentage
specified for such Payment Date specified in Schedule 1.  If the Series 2007-B2
Holders and Series 2007-A2 Holders waive the occurrence of a Conversion Event as
provided in Section 2.03(g), the schedules delivered pursuant to this
Section 2.05(b)(i) in respect of such Conversion Event shall

 

12

--------------------------------------------------------------------------------


 

be of no further force and effect and, upon the termination of such waiver or
the subsequent occurrence of a Conversion Event that is not waived by the
Series 2007-B2 Holders and Series 2007-A2 Holders as provided by
Section 2.03(g) hereof, the Administrative Agent shall deliver a new schedule in
accordance with this Section 2.01(b)(i), calculated as of the date of such
termination or the date of such Conversion Event, as applicable.

 

(ii)                                  On each Payment Date after a Conversion
Event, unless and until the Series 2007-B2 Holders and Series 2007-A2 Holders
waive such Conversion Event as provided in Section 2.03(g), the Scheduled
Principal Payment Amount calculated for the Series 2007-B2 Notes for each such
Payment Date shall be payable to the Holders of the Series 2007-B2 Notes on each
such Payment Date from amounts deposited in the Series 2007-B2 Series Account on
such Payment Date as provided in Section 3.14 of the Indenture and Section 3.02
of this Supplement.  So long as an Early Amortization Event or an Event of
Default is then continuing, the Outstanding Principal Balance of the
Series 2007-B2 Notes shall be payable on each such Payment Date to the extent
that amounts are available for such purpose in accordance with the provisions of
Section 3.14 of the Indenture and Section 3.02 of this Supplement.    The then
Outstanding Principal Balance of all Series 2007-B2 Notes shall be due and
payable on the earlier to occur of (i) the date on which the Series 2007-B2
Notes have been accelerated in accordance with the provisions of Section 4.02 of
the Indenture and (ii) the Series 2007-B2 Final Maturity Date.

 

(c)                                  WEST will have the option to prepay, on any
Payment Date after a Conversion Event (each such Payment Date, an “Optional
Redemption Date”), all or any portion of the Outstanding Principal Balance of
the Series 2007-B2 Notes on such Payment Date, in a minimum amount of Two
Hundred Fifty Thousand Dollars ($250,000) in the case of any prepayment in part,
for the Redemption Price together with accrued interest thereon to the date of
such prepayment; provided that, (i) as a condition to any such prepayment, the
Outstanding Principal Balance of the Series 2007-B2 Notes shall be prepaid by a
proportionate amount, such prepayment to be made as provided in the
Series 2007-B2 Supplement, and (ii) as a condition to any such prepayment in
part on a date on which an Early Amortization Event is continuing, the
Outstanding Principal Balance of each other Series of Notes shall be prepaid in
a proportionate amount, such prepayments to be made as provided in the relevant
Supplements.  WEST may not make such prepayment from funds in the Collections
Account, except to the extent that funds in the Collections Account would
otherwise be payable to WEST in accordance with the terms of this Supplement and
the Indenture, and may make any such prepayment in part from funds in the
Series 2007-B2 Series Account, provided that funds in such Account may be used
to fund a prepayment in whole but not in part.  Any Optional Redemption in
connection with a Refinancing funded with the proceeds of Additional Notes must
be in whole, and any other Optional Redemption financed with funds other than
funds in the Collections Account or the proceeds of Additional Notes may be in
whole or in part.

 

(d)                                 If there is any Balance in the Engine
Acquisition Account at the end of any Delivery Period beginning on a Funding
Date on which Series 2007-B2 Loans were made by the Series 2007-B2 Holders, the
portion thereof allocated to the Series 2007-B2 Notes in accordance with
Section 3.03 (b) of the Indenture shall be applied to the prepayment of the

 

13

--------------------------------------------------------------------------------


 

Series 2007-B2 Notes as provided in Section 3.16(b) of the Indenture on the next
succeeding Payment Date (the “Acquisition Redemption Date”) after the end of
such Delivery Period.

 

(e)                                  The Scheduled Targeted Principal Balances
for the Series 2007-B2 Notes, as determined pursuant to
Section 2.05(b)(i) hereof, shall be adjusted at the times and in the manner
indicated in Section 3.19 of the Indenture.

 

Section 2.06                                Series 2007-B2 Final Maturity Date. 
The unpaid principal amount of the Series 2007-B2 Notes together with all unpaid
interest (including all Additional Interest and Conversion Step-Up Interest),
fees, expenses, costs and other amounts payable by WEST pursuant to the terms of
the Indenture, this Supplement and the other Series 2007-B2 Transaction
Documents shall be due and payable in full on the earlier to occur of (i) the
date on which the Series 2007-B2 Notes have been accelerated in accordance with
the provisions of Section 4.02 of the Indenture and (ii) the Series 2007-B2
Final Maturity Date.

 

Section 2.07                                Manner of Payments.  All payments of
principal and interest on the Series 2007-B2 Notes payable on each Payment Date
shall be paid to the Series 2007-B2 Holders reflected in the Register as of the
related Record Date by wire transfer of immediately available funds for receipt
prior to 1:00 p.m.  (New York City time) on such Payment Date.  Any payments
received by the Series 2007-B2 Holders after 1:00 p.m.  (New York City time) on
any day shall be considered to have been received on the next succeeding
Business Day.

 

Section 2.08                                Increased Costs.  If due to the
introduction of or any change (including, without limitation, any change by way
of imposition or increase of reserve requirements) in or in the interpretation
of any law or regulation or the imposition of any guideline or request from any
central bank or other Governmental Authority after the Series Issuance Date of
the Series 2007-B2 Notes reflecting such change, there shall be an increase in
the cost to a Series 2007-B2 Holder of making or maintaining any investment in
the Series 2007-B2 Note or any interest therein or of agreeing to purchase or
invest in the Series 2007-B2 Note or any interest therein, as the case may be
(other than by reason of any interpretation of or introduction of or change in
laws or regulations relating to Taxes or Excluded Taxes), such Series 2007-B2
Holder shall promptly submit to WEST, the Administrative Agent and the Indenture
Trustee, a certificate setting forth in reasonable detail, the calculation of
such increased costs incurred by such Series 2007-B2 Holder.  In determining
such amount, such Series 2007-B2 Holder may use any reasonable averaging and
attribution methods, consistent with the averaging and attribution methods
generally used by such Series 2007-B2 Holder in determining amounts of this
type.  The amount of increased costs set forth in such certificate (which
certificate shall, in the absence of manifest error, be prima facie evidence as
to such amount) shall be included in the Increased Costs for the Interest
Accrual Period immediately succeeding the date on which such certificate was
delivered (or if such certificate was delivered during the last Interest Accrual
Period, for such last Interest Accrual Period) and to the extent remaining
outstanding, each Interest Accrual Period thereafter until paid in full.  The
Indenture Trustee shall pay such Increased Costs to such Series 2007-B2 Holders
as part of the Increased Costs out of the Available Collections Amount on each
Payment Date as provided in Section 3.14 of the Indenture and Section 3.02
hereof.

 

Section 2.09                                Increased Capital.  If the
introduction of or any change in or in the interpretation of any law or
regulation or the imposition of any guideline or request from any

 

14

--------------------------------------------------------------------------------


 

central bank or other Governmental Authority reflecting such change after the
Series Issuance Date of the Series 2007-B2 Notes affects or would affect the
amount of capital required or expected to be maintained by any Series 2007-B2
Holder, and such Series 2007-B2 Holder determines that the amount of such
capital is increased as a result of (i) the existence of the Series 2007-B2
Holder’s agreement to make or maintain an investment in the Series 2007-B2 Notes
or any interest therein and other similar agreements or facilities, or (ii) the
existence of any agreement by Series 2007-B2 Holders to make or maintain an
investment in the Series 2007-B2 Notes or any interest therein or to fund any
such investment and any other commitments of the same type, such Series 2007-B2
Holder shall promptly submit to WEST, the Administrative Agent and the Indenture
Trustee a certificate setting forth, in reasonable detail, the calculation of
the additional amounts required to compensate such Series 2007-B2 Holder in
light of such circumstances.  In determining such amount, such Series 2007-B2
Holder may use any reasonable averaging and attribution methods, consistent with
the averaging and attribution methods generally used by such Series 2007-B2
Holder in determining amounts of this type.  The amount set forth in such
certificate (which certificate shall, in the absence of manifest error, be prima
facie evidence as to such amount) shall be included in the Increased Costs for
the Interest Accrual Period immediately succeeding the date on which such
certificate was delivered, and to the extent remaining outstanding, each
Interest Accrual Period thereafter until paid in full.  The Indenture Trustee
shall pay such Increased Costs to such Series 2007-B2 Holders as part of the
Increased Costs out of the Available Collections Amount on each Payment Date as
provided in Section 3.14 of the Indenture and Section 3.02 hereof.

 

Section 2.10                                Payments of Principal and Interest. 
(a)  Any and all payments and deposits required to be made under this
Supplement, the Series 2007-B2 Notes or the Indenture by WEST or the Indenture
Trustee to or for the benefit of a Series 2007-B2 Holder shall be made, to the
extent allowed by law, free and clear of and without deduction for any and all
present or future taxes, levies, imposts, deductions, charges or withholdings,
and all liabilities with respect thereto, now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority.  If, as a result
of any change in law, treaty or regulation or in the interpretation or
administration thereof by any governmental or regulatory agency or body charged
with the administration or interpretation thereof, or the adoption of any law,
treaty or regulation, any taxes, levies, imposts, duties, charges or fees (all
of the foregoing collectively, “Taxes”) are required to be withheld from any
amount payable to any Series 2007-B2 Holder hereunder, the amount so payable to
such Series 2007-B2 Holder shall be increased to the extent necessary to yield
to such Series 2007-B2 Holder (after payment of all taxes, levies, imposts,
duties, charges or fees) the amount stated to be payable to such Series 2007-B2
Holder hereunder (such increase and any similar increase described in this
Section 2.10(a), a “Section 2.10(a) Amount”); provided, however, that this
sentence shall not apply with respect to (i) income taxes (including, without
limitation, branch profits taxes, minimum taxes and taxes computed under
alternative methods, at least one of which is based on net income) and franchise
taxes that are based on income or any other tax upon or measured by income or
gross receipts imposed on any Series 2007-B2 Holder, in each case, as a result
of a present or former connection (other than any connection arising out of the
transactions contemplated by this Supplement) between the jurisdiction of the
government or taxing authority imposing such tax and such Series 2007-B2 Holder;
(ii) any taxes, levies, imposts, duties, charges or fees that would not have
been imposed but for the failure by such Series 2007-B2 Holder to provide and
keep current any certification or other documentation permitted by Applicable
Law to be delivered by such Series 2007-B2

 

15

--------------------------------------------------------------------------------


 

Holder and required to qualify for an exemption from or reduced rate thereof;
(iii) any taxes, levies, imposts, duties, charges or fees imposed as a result of
a change by any Series 2007-B2 Holder of the office through which the
Series 2007-B2 Note or any interest hereunder is acquired, accounted for or
booked as a result of the sale, transfer or assignment by any Series 2007-B2
Holder of its interest hereunder, other than any such taxes, levies, imposts,
duties, charges or fees imposed as a result of any such change or adoption
occurring after any such Series 2007-B2 Note or interest therein is acquired,
accounted for or booked; (iv) taxes measured by income, gross receipts, assets
or capital of any Series 2007-B2 Holder by the taxing authority of the
jurisdiction where such Series 2007-B2 Holder is organized, incorporated,
managed, controlled or is considered to be doing business or in which it
maintains an office, branch or agency (other than Taxes imposed on the gross
amount of any payments made to such Series 2007-B2 Holder under this Supplement
without regard to such place of origination or incorporation, such management or
control, the conduct of such business or the maintenance of such office, branch
or agency); (v) any Taxes imposed on such Series 2007-B2 Holder as a result of
payments not related to this Supplement; and (vi) any withholding tax with
respect to any Series 2007-B2 Holder that has not provided the documentation
referred to in Section 2.10(c) (all such exclusions being hereinafter called
“Excluded Taxes”).  To the extent that any Series 2007-B2 Holder actually
realizes a tax benefit on its income tax returns (whether by reason of a
deduction, credit or otherwise) (a “Tax Benefit”) for a given year that is
attributable to the payment by WEST or the Indenture Trustee of any such Taxes
on behalf of such Series 2007-B2 Holder, such Series 2007-B2 Holder shall
reimburse WEST for the amount of such Tax Benefit, it being understood that the
taking of any action to realize any Tax Benefit shall be within the sole
discretion of such Series 2007-B2 Holder; provided, however, that for purposes
of reimbursing WEST, such Series 2007-B2 Holder shall calculate the amount of
the Tax Benefit realized that is attributable to WEST’s or the Indenture
Trustee’s payment of such Taxes on behalf of such Series 2007-B2 Holder as if
such Series 2007-B2 Holder realized or received such Tax Benefit pro rata with
all other Tax Benefits available to it for such year.

 

(b)                                 Each of WEST and, to the extent not
prohibited by Applicable Law (including the Code), each Series 2007-B2
Noteholder agrees that, with respect to all federal, state and local income
taxes, it will treat the Series 2007-B2 Notes as indebtedness.

 

(c)                                  Any Section 2.10(a) Amounts payable to a
Series 2007-B2 Holder hereunder shall be included in the Increased Costs (i) for
the Interest Accrual Period in respect of which the payment subject to
withholding is made and (ii) to the extent remaining outstanding, each Interest
Accrual Period thereafter until paid in full.  The Indenture Trustee shall pay
such Section 2.10(a) Amounts to the Series 2007-B2 Holders as part of the
Increased Costs out of the Available Collections Amount on each Payment Date as
provided in Section 3.14 of the Indenture and Section 3.02 hereof.

 

(d)                                 Each Series 2007-B2 Holder not organized
under the laws of the United States or a State thereof shall, to the extent that
it is entitled to receive payments under this Supplement without deduction or
withholding of any United States federal income taxes (other than withholding
Taxes), provide a W-8 ECI, W-8 BEN or any other information and documentation
that may be necessary in order to obtain such exemption.

 

16

--------------------------------------------------------------------------------


 

Section 2.11                                Breakage Costs.  If (i) any payment
of principal on any Series 2007-B2 Loan is made on a day other than a Payment
Date, or (ii) any Series 2007-B2 Loan requested by WEST is not, for any reason
whatsoever related to a default or nonperformance by WEST, made or effectuated,
as the case may be, on the date specified therefor, WEST shall indemnify the
Series 2007-B2 Holders against any reasonable loss, cost or expense incurred by
the Series 2007-B2 Holders, including, without limitation, any loss (excluding
loss of anticipated profits), cost or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by the
Series 2007-B2 Holders to fund or maintain such Series 2007-B2 Loan during such
Interest Accrual Period.  The Indenture Trustee shall pay any amounts due under
this Section 2.11 to the Series A Holders as part of the Increased Costs out of
the Available Collections Amount on each Payment Date as provided in
Section 3.14 of the Indenture and Section 3.02 hereof.

 

Section 2.12                                Restrictions on Transfer.  On the
Effective Date, WEST shall sell the Series 2007-B2 Notes to the Persons named as
the initial Series 2007-B2 Holders in and pursuant to the Series 2007-B2 Note
Purchase Agreement and deliver such Series 2007-B2 Notes in accordance herewith
and therewith. Thereafter, no Series 2007-B2 Note may be sold, transferred or
otherwise disposed of except in compliance with the provisions of the Indenture,
this Supplement and the Series 2007-B2 Note Purchase Agreement. Except as
provided herein and in the Indenture, the Indenture Trustee shall have no
obligations or duties with respect to determining whether any transfers of the
Series 2007-B2 Notes are made in accordance with the Securities Act or any other
law; provided that with respect to the Series 2007-B2 Definitive Notes, the
Indenture Trustee shall enforce such transfer restrictions in accordance with
the terms set forth in this Supplement.  Prior to the occurrence of a Conversion
Event that is not waived by the Series 2007-B2 Holders and Series 2007-A2
Holders as provided by Section 2.03(g) hereof, the Indenture Trustee shall not
register any transfer of a Series 2007-B2 Note, in whole or in part, unless the
transferee of such Series 2007-B2 Note is an Eligible Transferee and executes
and delivers to the Indenture Trustee an Assignment and Assumption of the
transferor’s obligations under the Series 2007-B2 Note Purchase Agreement to
make the Series 2007-B2 Loans in an amount equal to the excess of the Maximum
Principal Balance of the Series 2007-B2 Note being transferred at the time of
transfer over the Outstanding Principal Balance of such Series 2007-B2 Note at
such time. After the occurrence of a Conversion Event that is not waived by the
Series 2007-B2 Holders and Series 2007-A2 Holders as provided by
Section 2.03(g) hereof, the Series 2007-B2 Notes shall be transferred in
accordance with the terms of the Indenture without regard to whether any
transferee of a Series 2007-B2 Note is an Eligible Transferee.

 

Section 2.13                                Payment Date Schedule.  WEST shall
cause the Administrative Agent to distribute a copy of each Payment Date
Schedule delivered pursuant to Section 3.13(e) of the Indenture to the
Series 2007-B2 Holders.

 

17

--------------------------------------------------------------------------------


 


ARTICLE III


 


SERIES 2007-B2 SERIES ACCOUNT, ALLOCATION AND
APPLICATION OF AMOUNTS THEREIN


 

Section 3.01                                Series 2007-B2 Series Account.  The
Indenture Trustee shall establish on or prior to the Effective Date pursuant to
Sections 3.01 and 3.09 of the Indenture and shall maintain, so long as any
Series 2007-B2 Note is Outstanding, an Eligible Account which shall be
designated as the “Series 2007-B2 Series Account”, which account shall be held
in the name of the Indenture Trustee for the benefit of the Series 2007-B2
Holders.  All deposits of funds by, or for the benefit of, the Series 2007-B2
Holders from the Collections Account and otherwise shall be accumulated in, and
withdrawn from, the Series 2007-B2 Series Account in accordance with the
provisions of the Indenture and this Supplement.

 

Section 3.02                                Distributions from Series 2007-B2
Series Account.  On each Payment Date, the Indenture Trustee shall distribute
funds then on deposit in the Series 2007-B2 Series Account in accordance with
the provisions of either subsection (a), (b) or (c) of this Section 3.02, in the
following order of priority, in each case in accordance with the Payment Date
Schedule and only to the extent that the Prior Ranking Amounts have been paid in
full:

 

(a)                                  If neither an Early Amortization Event nor
an Event of Default shall have occurred and be continuing with respect to any
Series of Notes:

 

(I)                  TO EACH HOLDER OF A SERIES 2007-B2 NOTE ON THE RELATED
RECORD DATE, AN AMOUNT EQUAL TO ITS PRO RATA PORTION OF THE BASE INTEREST AMOUNT
AND COMMITMENT FEE AMOUNT, IF ANY, FOR EACH SUCH PAYMENT DATE;

 

(II)               ON EACH PAYMENT DATE, TO EACH HOLDER OF A SERIES 2007-B2 NOTE
ON THE RELATED RECORD DATE, AN AMOUNT EQUAL TO ITS PRO RATA PORTION OF THE
SCHEDULED PRINCIPAL PAYMENT AMOUNT THEN DUE AND PAYABLE TO THE HOLDERS OF THE
SERIES 2007-B2 NOTES ON SUCH PAYMENT DATE;

 

(III)            TO EACH HOLDER OF A SERIES 2007-B2 NOTE ON THE RELATED RECORD
DATE, AN AMOUNT EQUAL TO ITS PRO RATA PORTION OF THE SERIES B SUPPLEMENTAL
PRINCIPAL PAYMENT AMOUNT (IF ANY) THEN DUE AND PAYABLE TO THE HOLDERS OF THE
SERIES 2007-B2 NOTES ON SUCH PAYMENT DATE;

 

(IV)           TO EACH HOLDER OF A SERIES 2007-B2 NOTE ON THE RELATED RECORD
DATE, AN AMOUNT EQUAL TO ITS PRO RATA PORTION OF THE ADDITIONAL INTEREST AMOUNT
AND CONVERSION STEP-UP INTEREST AMOUNT THEN DUE AND PAYABLE BY WEST TO THE
SERIES 2007-B2 HOLDERS;

 

(V)              TO EACH HOLDER OF A SERIES 2007-B2 NOTE, ON A PRO RATA BASIS,
AN AMOUNT EQUAL TO THE HOLDER INDEMNIFIED AMOUNTS OWING TO SUCH SERIES 2007-B2
HOLDER; AND

 

(VI)           AFTER PAYMENT IN FULL OF THE FOREGOING AMOUNTS PURSUANT TO THIS
SECTION 3.02(A) OF THIS SUPPLEMENT, TO WEST, ANY REMAINING AMOUNTS THEN ON
DEPOSIT IN THE SERIES 2007-B2 SERIES ACCOUNT.

 

18

--------------------------------------------------------------------------------


 

(b)                                 If either an Early Amortization Event or an
Event of Default (or combination of both) has occurred and is then continuing,
so long as the Indenture Trustee shall not have received a Collateral
Liquidation Notice:

 

(I)                  TO EACH HOLDER OF A SERIES 2007-B2 NOTE ON THE RELATED
RECORD DATE, AN AMOUNT EQUAL TO ITS PRO RATA PORTION OF THE BASE INTEREST AMOUNT
AND COMMITMENT FEE AMOUNT, IF ANY, FOR SUCH PAYMENT DATE;

 

(II)               TO EACH HOLDER OF A SERIES 2007-B2 NOTE ON THE RELATED RECORD
DATE, AN AMOUNT EQUAL TO ITS PRO RATA PORTION OF THE SCHEDULED PRINCIPAL PAYMENT
AMOUNT THEN DUE AND PAYABLE TO THE HOLDERS OF THE SERIES 2007-B2 NOTES ON SUCH
PAYMENT DATE;

 

(III)            TO EACH HOLDER OF A SERIES 2007-B2 NOTE ON THE RELATED RECORD
DATE, AN AMOUNT EQUAL TO ITS PRO RATA PORTION OF ADDITIONAL INTEREST AMOUNT AND
CONVERSION STEP-UP INTEREST AMOUNT THEN DUE AND PAYABLE BY WEST TO THE
SERIES 2007-B2 HOLDERS;

 

(IV)           TO EACH HOLDER OF A SERIES 2007-B2 NOTE ON THE RELATED RECORD
DATE, AN AMOUNT EQUAL TO ITS PRO RATA PORTION OF THE THEN UNPAID PRINCIPAL
BALANCES OF THE SERIES 2007-B2 NOTES THEN OUTSTANDING UNTIL THE OUTSTANDING
PRINCIPAL BALANCE OF ALL SERIES 2007-B2 NOTES HAS BEEN REDUCED TO ZERO;

 

(V)              TO EACH HOLDER OF A SERIES 2007-B2 NOTE ON A PRO RATA BASIS, AN
AMOUNT EQUAL TO THE HOLDER INDEMNIFIED AMOUNTS OWING TO SUCH SERIES 2007-B2
HOLDER; AND

 

(VI)           AFTER PAYMENT IN FULL OF THE FOREGOING AMOUNTS PURSUANT TO THIS
SECTION 3.02(B) OF THIS SUPPLEMENT, TO WEST, ANY REMAINING AMOUNTS THEN ON
DEPOSIT IN THE SERIES 2007-B2 SERIES ACCOUNT.

 

(c)                                  If an Event of Default has occurred and is
continuing, and the Indenture Trustee has received a Collateral Liquidation
Notice:

 

(I)                  TO EACH HOLDER OF A SERIES 2007-B2 NOTE ON THE RELATED
RECORD DATE, AN AMOUNT EQUAL TO ITS PRO RATA PORTION OF THE BASE INTEREST AMOUNT
AND COMMITMENT FEE AMOUNT, IF ANY, FOR SUCH PAYMENT DATE;

 

(II)               TO EACH HOLDER OF A SERIES 2007-B2 NOTE ON THE RELATED RECORD
DATE, AN AMOUNT EQUAL TO ITS PRO RATA PORTION OF THE ADDITIONAL INTEREST AMOUNT
AND CONVERSION STEP-UP INTEREST AMOUNT THEN DUE AND PAYABLE BY WEST TO THE
SERIES 2007-B2 HOLDERS;

 

(III)            TO EACH HOLDER OF A SERIES 2007-B2 NOTE ON THE RELATED RECORD
DATE, AN AMOUNT EQUAL TO ITS PRO RATA PORTION OF THE THEN UNPAID PRINCIPAL
BALANCES OF THE SERIES 2007-B2 NOTES THEN OUTSTANDING UNTIL THE OUTSTANDING
PRINCIPAL BALANCE OF THE SERIES 2007-B2 NOTES HAS BEEN REDUCED TO ZERO;

 

(IV)           TO EACH HOLDER OF A SERIES 2007-B2 NOTE ON A PRO RATA BASIS, AN
AMOUNT EQUAL TO THE HOLDER INDEMNIFIED AMOUNTS OWING TO SUCH SERIES 2007-B2
HOLDER; AND

 

19

--------------------------------------------------------------------------------


 

(V)     AFTER PAYMENT IN FULL OF THE FOREGOING AMOUNTS PURSUANT TO THIS
SECTION 3.02 OF THIS SUPPLEMENT, TO WEST, ANY REMAINING AMOUNTS THEN ON DEPOSIT
IN THE SERIES 2007-B2 SERIES ACCOUNT.

 


ARTICLE IV


 


CONDITIONS PRECEDENT TO OBLIGATIONS OF SERIES 2007-B2 HOLDERS


 

Section 4.01       Conditions Precedent to Obligations of Series 2007-B2 Holders
to Purchase Series 2007-B2 Notes.  The Indenture Trustee shall not authenticate
the Series 2007-B2 Notes unless (a) all conditions to the issuance of the
Series 2007-B2 Notes set forth in Section 3.01 of the Series 2007-B2 Note
Purchase Agreement shall have been satisfied, and (b) WEST shall have delivered
a certificate to the Indenture Trustee to the effect that all conditions set
forth in Section 3.01 of the Series 2007-B2 Note Purchase Agreement have been
satisfied.

 

Section 4.02       Conditions Precedent to Obligations of Series 2007-B2 Holders
to Make Series 2007-B2 Loans.  The obligations of the Series 2007-B2 Holders to
make the Series 2007-B2 Loans to WEST under this Supplement and the
Series 2007-B2 Note Purchase Agreement on any Funding Date on and after the
Effective Date are subject to the conditions precedent set forth in Section 3.02
of the Series 2007-B2 Note Purchase Agreement.

 

Section 4.03       Deposit and Disbursement of Series 2007-B2 Loans.  The
Administrative Agent may direct the Indenture Trustee, in writing, to apply the
proceeds of the Series 2007-B2 Loan made on any Funding Date that is a Payment
Date as a Collections Loan and to retain such Collections Loan in the
Collections Account for inclusion in the Available Collections Amount on such
Payment Date.  Except to the extent that any Series 2007-B2 Loans made on any
Funding Date constitute Collections Loans in accordance with the preceding
sentence, such Series 2007-B2 Loans shall constitute Warehouse Loans, and the
Administrative Agent shall direct the Indenture Trustee, in writing, to deposit
such Warehouse Loans in the Engine Acquisition Account in accordance with such
written direction, to be disbursed in accordance with Section 3.03 of the
Indenture, subject to satisfaction or waiver of the conditions precedent set
forth in Sections 3.03 and 3.04 of the Series 2007-B2 Note Purchase Agreement.

 


ARTICLE V


 


REPRESENTATIONS WARRANTIES AND COVENANTS


 

Section 5.01       Indenture Representations and Warranties.  To induce the
Series 2007-B2 Holders to purchase the Series 2007-B2 Notes hereunder and to
make the Series 2007-B2 Loans from time to time, WEST hereby makes to the
Indenture Trustee for the benefit of the Series 2007-B2 Holders as of the
Effective Date and as of each Funding Date all of the representations and
warranties set forth in Section 5.01 of the Indenture.

 

Section 5.02       Additional Representations and Warranties.  To induce the
Series 2007-B2 Holders to purchase the Series 2007-B2 Notes hereunder and to
make the Series 2007-B2 Loans from time to time, WEST hereby makes to the
Indenture Trustee for the benefit of the Series

 

20

--------------------------------------------------------------------------------


 

2007-B2 Holders each of the following additional representations and warranties
as of the Effective Date:

 

(a)      Power and Authority.  WEST has the power and is duly authorized to
execute and deliver this Supplement and the other Series 2007-B2 Transaction
Documents to which it is a party, WEST is and will continue to be duly
authorized to borrow monies hereunder, and WEST is and will continue to be
authorized to perform its obligations under this Supplement and under the other
Series 2007-B2 Transaction Documents.  The execution, delivery and performance
by WEST of this Supplement and the other Series 2007-B2 Transaction Documents to
which it is a party and the borrowings hereunder do not and will not require any
consent or approval of any Governmental Authority, stockholder or any other
Person which has not already been obtained.

 

(b)     No Conflict; No Default.  The execution, delivery and performance of
this Supplement and each of the Series 2007-B2 Transaction Documents and the
execution, delivery and payment of the Series 2007-B2 Notes will not:
(a) contravene any provision of WEST’s declaration of trust and the Trust
Agreement; (b) contravene, conflict with or violate any Applicable Law or
regulation, or any order, writ, judgment, injunction, decree, determination or
award of any Governmental Authority; or (c) materially violate or result in the
breach of; or constitute a default under any indenture or other loan or credit
agreement, or other agreement or instrument to which WEST is a party or by which
WEST, or its property and assets may be bound or affected.

 

(c)      Validity and Binding Effect.  This Supplement is, and each
Series 2007-B2 Transaction Document to which WEST is a party, when duly executed
and delivered, will be, legal, valid and binding obligations of WEST,
enforceable against WEST in accordance with their respective terms, except as
enforceability may be limited by bankruptcy, insolvency or other similar laws of
general application affecting the enforcement of creditors’ rights or by general
principles of equity limiting the availability of equitable remedies.

 

Section 5.03       Covenants.  To induce the Series 2007-B2 Holders to purchase
the Series 2007-B2 Notes hereunder and to make Series 2007-B2 Loans from time to
time, WEST hereby covenants with the Indenture Trustee for the benefit of the
Series 2007-B2 Holders as follows:

 

(a)      Issuance of Series of Additional Notes.  In addition to the condition
precedent set forth in Section 2.10 of the Indenture, it shall be an additional
condition precedent to the issuance of each Series of Additional Notes issued by
WEST while the Series 2007-B2 Notes are outstanding, that: (1) the principal
balance of such Series of Additional Notes (A) shall be amortized on a level
basis over a period of not less than fifteen (15) years for Scheduled Principal
Payment Amounts on any Series B Notes, or (B) if not amortized on a level basis
(x) have a weighted average life that is not less than the remaining weighted
average life of any Series of Notes then outstanding and (y) provide for
Scheduled Principal Payment Amounts during the period of such remaining weighted
average life that are not more than the Scheduled Principal Payment Amounts that
would be payable under the level amortization described in clause (A), provided
that such requirements shall not apply to any Series of Additional Notes that is
a Series of Warehouse Notes until a Conversion Event occurs with respect to such
Warehouse Notes; and (2) all Scheduled Principal Payment Amounts owing on or
prior to the Series

 

21

--------------------------------------------------------------------------------


 

Issuance Date on the Series 2007-B2 Notes shall have been paid in full as of the
issuance date of such Series of Additional Notes.

 


ARTICLE VI


 


MISCELLANEOUS PROVISIONS


 

Section 6.01       Ratification of Indenture.  As supplemented by this
Supplement, the Indenture is in all respects ratified and confirmed and the
Indenture as so supplemented by this Supplement shall be read, taken and
construed as one and the same instrument.

 

Section 6.02       Counterparts.  This Supplement may be executed in two or more
counterparts, and by different parties on separate counterparts, each of which
shall be an original, but all of which shall constitute one and the same
instrument.

 

Section 6.03       Governing Law; Jurisdiction.  THIS SUPPLEMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAWS BUT
OTHERWISE WITHOUT REFERENCE TO ITS CONFLICTS OF LAW PROVISIONS, AND THE
OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN
ACCORDANCE WITH SUCH LAWS. Each of the parties hereto agrees that the United
States federal and New York State courts located in The City of New York shall
have jurisdiction to hear and determine any suit, action or proceeding, and to
settle any disputes, which may arise out of or in connection with this
Supplement and, for such purposes, submits to the jurisdiction of such courts.
Each of the parties hereto waives any objection which it might now or hereafter
have to such courts being nominated as the forum or venue to hear and determine
any suit, action or proceeding, and to settle any disputes, which may arise out
of or in connection with this Supplement and agrees not to claim that any such
court is not a convenient or appropriate forum. Each of the parties hereto
consents to the granting of such legal or equitable relief as is deemed
appropriate by such courts.

 

Section 6.04       Notices to Rating Agencies.  Whenever any notice or other
communication is required to be given to the Rating Agencies pursuant to the
Indenture or this Supplement, such notice or communication shall be delivered as
follows: (i) to Moody’s at Moody’s Investors Service, Inc., 99 Church Street,
New York, New York 10004, Attention: Monitoring Group and (ii) if to Fitch at
One State Street Plaza, New York, New York 10004, Attention: ABS Monitoring
Group — Equipment Leases. Any rights to notices conveyed to a Rating Agency
pursuant to the terms of this Supplement shall terminate immediately if such
Rating Agency no longer has a rating outstanding with respect to the
Series 2007-B2 Notes.

 

Section 6.05       Statutory References.  References in this Supplement and any
other Series 2007-B2 Transaction Document to any section of the Uniform
Commercial Code or the UCC shall mean, on or after the effective date of
adoption of any revision to the Uniform Commercial Code or the UCC in the
applicable jurisdiction, such revised or successor section thereto.

 

Section 6.06       Amendments And Modifications.  The terms of this Supplement
may be waived, modified or amended only in a written instrument signed by each
of WEST and the

 

22

--------------------------------------------------------------------------------


 

Indenture Trustee and, except with respect to the matters set forth in (and
subject to the terms of) Sections 9.01 and 10.02 of the Indenture, only with the
prior written consent of the Majority of Holders or, with respect to the matters
set forth in Section 9.02(a) of the Indenture, the prior written consent of the
Holders of all Series 2007-B2 Notes then Outstanding.

 

Section 6.07       Waiver of Jury Trial.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, AS AGAINST THE OTHER PARTIES HERETO, ANY RIGHTS IT MAY HAVE
TO A JURY TRIAL IN RESPECT OF ANY CIVIL ACTION OR PROCEEDING (WHETHER ARISING IN
CONTRACT OR TORT OR OTHERWISE), INCLUDING ANY COUNTERCLAIM, ARISING UNDER OR
RELATING TO THIS SUPPLEMENT OR ANY OTHER SERIES 2007-B2 TRANSACTION DOCUMENT,
INCLUDING IN RESPECT OF THE NEGOTIATION, ADMINISTRATION OR ENFORCEMENT HEREOF OR
THEREOF.

 

Section 6.08       Appointment of Representative.  The Majority of Holders shall
be authorized to appoint a representative to act on their behalf with such
authority as shall be provided in such appointment, provided that, such
authority shall not extend to the taking of any action under the Related
Documents requiring the consent of all Series 2007-B2 Holders.

 

[Signature page follows.]

 

23

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, WEST and the Indenture Trustee have caused this Supplement
to be duly executed and delivered by their respective officers all as of the day
and year first above written.

 

 

WILLIS ENGINE SECURITIZATION

 

TRUST, as issuer of Series 2007-B2 Notes

 

By:

/s/ Bradley S. Forsyth

 

 

Name: Bradley S. Forsyth

 

 

Title: Controlling Trustee

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK TRUST COMPANY

 

AMERICAS, not in its individual capacity but solely as Indenture Trustee

 

 

 

By:

/s/ Irene Siegel

 

 

Name: Irene Siegel

 

 

Title: Vice President

 

 

 

 

By:

/s/ Aranka R. Paul

 

 

Name: Aranka R. Paul

 

 

Title: Assistant Vice President

 

--------------------------------------------------------------------------------


 

EXHIBIT A

to SERIES 2007-B2 SUPPLEMENT

 

FORM OF SERIES 2007-B2 NOTE

 

Except as specified in Section 2.12(f) of the Indenture, each 144A Book-Entry
Note, each Unrestricted Book-Entry Note and each Definitive Note issued in
reliance on Section 4(2) of the Securities Act (and all Notes issued in exchange
therefor or upon registration of transfer or substitution thereof) shall bear
the following legend on the face thereof:

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”) OR WITH ANY SECURITIES REGULATORY AUTHORITY IN
ANY JURISDICTION AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT AS SET
FORTH IN THE FOLLOWING SENTENCE.  BY ITS ACQUISITION HEREOF, THE HOLDER
(1) REPRESENTS THAT (A) IT IS A “QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN
RULE 144A UNDER THE SECURITIES ACT) OR (B) IT IS AN INSTITUTIONAL “ACCREDITED
INVESTOR” (AS DEFINED IN RULE 501(a)(1), (2), (3) OR (7) OF REGULATION D UNDER
THE SECURITIES ACT) (AN “INSTITUTIONAL ACCREDITED INVESTOR”) OR (C) IT IS NOT A
U.S. PERSON (WITHIN THE MEANING OF REGULATION S) AND IS ACQUIRING THIS NOTE IN
AN OFFSHORE TRANSACTION IN COMPLIANCE WITH RULE 904 OF REGULATION S UNDER THE
SECURITIES ACT, (2) AGREES THAT IT WILL NOT BEFORE TWO YEARS AFTER THE LATER OF
THE ORIGINAL ISSUE DATE OF THIS NOTE AND THE LAST DATE THAT WILLIS ENGINE
SECURITIZATION TRUST, A DELAWARE STATUTORY TRUST (“WEST”), OR ANY OF ITS
AFFILIATES OWNED THIS NOTE, RESELL OR OTHERWISE TRANSFER THIS NOTE EXCEPT (A) TO
WEST OR ANY SUBSIDIARY THEREOF, (B) TO A QUALIFIED INSTITUTIONAL BUYER IN
COMPLIANCE WITH RULE 144A UNDER THE SECURITIES ACT, (C) TO AN INSTITUTIONAL
ACCREDITED INVESTOR THAT, PRIOR TO SUCH TRANSFER, FURNISHES TO THE INDENTURE
TRUSTEE A SIGNED LETTER CONTAINING CERTAIN REPRESENTATIONS AND AGREEMENTS
RELATING TO THE RESTRICTIONS ON TRANSFER OF THIS NOTE (THE FORM OF WHICH LETTER
CAN BE OBTAINED FROM THE INDENTURE TRUSTEE) AND AN OPINION OF COUNSEL ACCEPTABLE
TO WEST THAT SUCH TRANSFER IS IN COMPLIANCE WITH THE SECURITIES ACT, (D) IN AN
OFFSHORE TRANSACTION IN COMPLIANCE WITH RULE 904 OF REGULATION S UNDER THE
SECURITIES ACT, (E) PURSUANT TO AN EXEMPTION FROM REGISTRATION IN ACCORDANCE
WITH RULE 144 UNDER THE SECURITIES ACT (IF AVAILABLE), OR PURSUANT TO ANOTHER
AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT, OR (F) PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND, IN EACH OF
CASES (A) THROUGH (F) ABOVE, IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS
OF ANY STATE IN THE UNITED STATES OR ANY OTHER APPLICABLE JURISDICTION, AND
(3) AGREES THAT IT WILL DELIVER TO EACH PERSON TO WHOM THIS NOTE IS TRANSFERRED
A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND.  IN CONNECTION WITH ANY
TRANSFER OF THIS NOTE WITHIN THE TWO-YEAR PERIOD REFERRED TO ABOVE, THE HOLDER
MUST CHECK THE APPROPRIATE BOX SET FORTH ON

 

A-1

--------------------------------------------------------------------------------


 

THE TRANSFER NOTICE ATTACHED HERETO AND SUBMIT SUCH TRANSFER NOTICE TO THE
INDENTURE TRUSTEE.  IF THE PROPOSED TRANSFEREE IS AN INSTITUTIONAL ACCREDITED
INVESTOR OR IF THE TRANSFER IS PURSUANT TO AN EXEMPTION FROM REGISTRATION IN
ACCORDANCE WITH RULE 144 UNDER THE SECURITIES ACT, THE HOLDER MUST, PRIOR TO
SUCH TRANSFER, FURNISH TO THE INDENTURE TRUSTEE AND WEST SUCH CERTIFICATIONS,
LEGAL OPINIONS OR OTHER INFORMATION AS EITHER OF THEM MAY REASONABLY REQUIRE TO
CONFIRM THAT SUCH TRANSFER IS BEING MADE PURSUANT TO AN EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES
ACT.  AS USED HEREIN, THE TERMS “OFFSHORE TRANSACTION,” “UNITED STATES” AND
“U.S. PERSON” HAVE THE MEANINGS GIVEN TO THEM BY REGULATION S UNDER THE
SECURITIES ACT.  THE INDENTURE CONTAINS A PROVISION REQUIRING THE INDENTURE
TRUSTEE TO REFUSE TO REGISTER ANY TRANSFER OF THIS NOTE IN VIOLATION OF THE
FOREGOING RESTRICTIONS.

 

Each Book-Entry Note shall also bear the following legend on the face thereof:

 

UNLESS THIS NOTE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY TO WEST OR ITS AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR
PAYMENT, AND ANY NOTE ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR TO SUCH
OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY
TRUST COMPANY (AND ANY PAYMENT HEREON IS MADE TO CEDE & CO. OR TO SUCH OTHER
ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST
COMPANY), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR
TO ANY PERSON IS WRONGFUL SINCE THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN
INTEREST HEREIN.

 

TRANSFERS OF THIS BOOK-ENTRY NOTE SHALL BE LIMITED TO TRANSFERS IN WHOLE, BUT
NOT IN PART, TO NOMINEES OF CEDE & CO. OR TO A SUCCESSOR THEREOF OR SUCH
SUCCESSOR’S NOMINEE AND TRANSFERS OF PORTIONS OF THIS BOOK-ENTRY NOTE SHALL BE
LIMITED TO TRANSFERS MADE IN ACCORDANCE WITH THE RESTRICTIONS SET FORTH IN
SECTION 2.12 OF THE INDENTURE.

 

A-2

--------------------------------------------------------------------------------


 

WILLIS ENGINE SECURITIZATION TRUST

 

SERIES 2007-B2 FLOATING RATE SECURED NOTE

 

$[XX]                                                                                                                                                     
CUSIP No.:                       

                                                                                                                                                                                                
No.     

                                                                                                                                                                          
December 13, 2007

 

KNOW ALL PERSONS BY THESE PRESENTS that WILLIS ENGINE SECURITIZATION TRUST, a
Delaware statutory trust (“WEST”), for value received, hereby promises to pay to
[                              ], or registered assigns, at the principal
corporate trust office of the Indenture Trustee named below, (i) the principal
amount of the Series 2007-B2 Loans made by the holder hereof to WEST in an
amount up to the Maximum Principal Balance of                  Dollars
($                ), which principal amount shall be payable on each Payment
Date on the dates and in the amounts set forth in the Indenture, dated as of
August 9, 2005 and amended and restated as of December 13, 2007 (as amended,
restated or otherwise modified from time to time, the “Indenture”), and the
Series 2007-B2 Supplement, dated as of December 13, 2007 (as amended, restated
or otherwise modified from time to time, the “Series 2007-B2 Supplement”), each
between WEST and Deutsche Bank Trust Company Americas, as indenture trustee (the
“Indenture Trustee”), and (ii) interest on the outstanding principal amount of
this Series 2007-B2 Floating Rate Secured Note (this “Series 2007-B2 Note”) on
the dates and in the amounts set forth in the Indenture and the Series 2007-B2
Supplement. Capitalized terms not otherwise defined herein will have the meaning
set forth in the Indenture and the Series 2007-B2 Supplement.

 

Payment of the principal of, interest on and Increased Costs for this
Series 2007-B2 Note shall be made in lawful money of the United States of
America which at the time of payment is legal tender for payment of public and
private debts. The principal balance of, and interest on, this Series 2007-B2
Note and any Increased Costs are payable at the times and in the amounts set
forth in the Indenture and the Series 2007-B2 Supplement by wire transfer of
immediately available funds to the account designated by the Holder of record on
the related Record Date.

 

This Series 2007-B2 Note is one of the authorized notes identified in the title
hereto and issued pursuant to the Indenture and the Series 2007-B2 Supplement.

 

The Series 2007-B2 Notes shall be an obligation of WEST and shall be secured by
the Collateral, all as defined in, and subject to limitations set forth in, the
Indenture.

 

This Series 2007-B2 Note is transferable as provided in the Indenture and the
Series 2007-B2 Supplement, subject to certain limitations therein contained,
only upon the books for registration and transfer kept by the Indenture Trustee,
and only upon surrender of this Series 2007-B2 Note for transfer to the
Indenture Trustee duly endorsed by, or accompanied by a written instrument of
transfer and an assumption of the obligation of the transferor to make the
Series 2007-B2 Loans in form reasonably satisfactory to the Indenture Trustee
duly executed by, the registered Holder hereof or his attorney duly authorized
in writing.  The Indenture Trustee shall not recognize any transfer of this
Series 2007-B2 Note prior to the occurrence of a

 

A-3

--------------------------------------------------------------------------------


 

Conversion Event, unless the transferee meets the requirements for an Eligible
Transferee in the Series 2007-B2 Supplement and agrees to make the
Series 2007-B2 Loans up to an amount equal to the excess of the Maximum
Principal Balance of this Series 2007-B2 Note at the time of transfer over the
Outstanding Principal Balance of this Series 2007-B2 Note at such time. The
Indenture Trustee or WEST may require payment by the Holder of a sum sufficient
to cover any tax expense or other governmental charge payable in connection with
any transfer or exchange of the Series 2007-B2 Notes.

 

WEST, the Indenture Trustee and any other agent of WEST may treat the Person in
whose name this Series 2007-B2 Note is registered as the absolute owner hereof
for all purposes, and neither WEST, the Indenture Trustee, nor any other such
agent shall be affected by notice to the contrary.

 

The Series 2007-B2 Notes are subject to Optional Redemption, at the times and
subject to the conditions set forth in the Indenture and the Series 2007-B2
Supplement.

 

If an Event of Default under the Indenture shall occur and be continuing, the
principal of and accrued interest on this Series 2007-B2 Note may be declared to
be due and payable in the manner and with the effect provided in the Indenture
and the Series 2007-B2 Supplement.

 

The Indenture permits, with certain exceptions as therein provided, the issuance
of supplemental indentures with the consent of the Requisite Majority, in
certain specifically described instances. Any consent given by the Requisite
Majority shall be conclusive and binding upon the Holder of this Series 2007-B2
Note and on all future holders of this Series 2007-B2 Note and of any
Series 2007-B2 Note issued in lieu hereof whether or not notation of such
consent is made upon this Series 2007-B2 Note. Supplements and amendments to the
Indenture and the Series 2007-B2 Supplement may be made only to the extent and
in circumstances permitted by the Indenture and the Series 2007-B2 Supplement.

 

The Holder of this Series 2007-B2 Note shall have no right to enforce the
provisions of the Indenture and the Series 2007-B2 Supplement or to institute
action to enforce the covenants, or to take any action with respect to a default
under the Indenture and the Series 2007-B2 Supplement, or to institute, appear
in or defend any suit or other proceedings with respect thereto, except as
provided under certain circumstances described in the Indenture and the
Series 2007-B2 Supplement; provided, however, that nothing contained in the
Indenture and the Series 2007-B2 Supplement shall affect or impair any right of
enforcement conferred on the Holder hereof to enforce any payment of the
principal of and interest on this Series 2007-B2 Note on or after the due date
thereof; provided further, however, that by acceptance hereof the Holder is
deemed to have covenanted and agreed that it will not institute against WEST any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings,
or other proceedings under any applicable bankruptcy or similar law, at any time
other than at such time as permitted by the Indenture and the Series 2007-B2
Supplement.

 

The indebtedness evidenced by the Notes issued under the Series 2007-B2
Supplement is, to the extent and in the manner provided in the Indenture,
subordinate and subject in right of payment to the prior payment in full of all
Senior Claims (as defined in the Indenture), and this Series 2007-B2 Note is
issued subject to such provisions. Each Holder of this Series 2007-B2

 

A-4

--------------------------------------------------------------------------------


 

Note, by accepting the same, (a) agrees to and shall be bound by such
provisions, (b) authorizes and directs the Indenture Trustee on his behalf to
take such action as may be necessary or appropriate to effectuate the
subordination as provided in the Indenture, and (c) appoints the Indenture
Trustee his attorney-in-fact for such purpose.

 

The maturity of this Series 2007-B2 Note is subject to acceleration upon the
occurrence and during the continuance of the Events of Default specified in the
Indenture. The Holders of the Notes issued under the Series 2007-B2 Supplement
shall not be permitted to deliver a Default Notice or to exercise any remedy in
respect of any such Event of Default until all interest on and principal of the
Series A Notes have been paid in full.

 

The Holder of this Series 2007-B2 Note agrees, by acceptance hereof, to pay over
to the Administrative Agent any money (including principal, premium and
interest) paid to it in respect of this Series 2007-B2 Note in the event that
the Indenture Trustee, acting in good faith, determines subsequently that such
monies were not paid in accordance with the priority of payment provisions of
the Indenture or as a result of any other mistake of fact or law on the part of
the Administrative Agent in making such payment.

 

The subordination provisions contained in Section 3.14 and Article XI of the
Indenture may not be amended or modified without the consent of each Hedge
Counterparty, each Holder of the subclass affected thereby and each Holder of
any subclass of Notes ranking senior thereto.

 

The Indenture also contains provisions permitting the Holders of Notes
representing a majority of the Outstanding Principal Balance of the Senior
Series of Notes to waive compliance by WEST with certain provisions of the
Indenture and certain past defaults under the Indenture and their consequences.
Any such consent or waiver shall be conclusive and binding upon all present and
future Holders of this Series 2007-B2 Note and of any Series 2007-B2 Note issued
upon the registration of transfer of, in exchange or in lieu of or upon the
refinancing of this Series 2007-B2 Note, whether or not notation of such consent
or waiver is made upon this Series 2007-B2 Note.

 

This Series 2007-B2 Note, and the rights and obligations of the parties
hereunder, shall be governed by, and construed and interpreted in accordance
with, the laws of the State of New York without giving effect to principles of
conflict of laws, other than Sections 5-1401 and 5-1402 of the New York General
Obligations Laws.

 

All terms and provisions of the Indenture and the Series 2007-B2 Supplement are
herein incorporated by reference as if set forth herein in their entirety.

 

IT IS HEREBY CERTIFIED, RECITED AND DECLARED, that all acts, conditions and
things required to exist, happen and be performed precedent to the execution and
delivery of the Indenture and the Series 2007-B2 Supplement and the issuance of
this Series 2007-B2 Note and the issue of which it is a part, do exist, have
happened and have been timely performed in regular form and manner as required
by law.

 

Unless the certificate of authentication hereon has been executed by the
Indenture Trustee by manual signature of one of its Responsible Officers, this
Series 2007-B2 Note shall not be

 

A-5

--------------------------------------------------------------------------------


 

entitled to any benefit under the Indenture and the Series 2007-B2 Supplement,
or be valid or obligatory for any purpose.

 

IN WITNESS WHEREOF, WEST has caused this Series 2007-B2 Note to be duly executed
by its duly authorized representative, as of the date first set above.

 

 

WILLIS ENGINE SECURITIZATION

 

TRUST, as issuer of Series 2007-B2 Notes

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

This Note is one of the Series 2007-B2 Notes described in the within-mentioned
Series 2007-B2 Supplement.

 

 

DEUTSCHE BANK TRUST COMPANY

 

AMERICAS, not in its individual capacity but solely as Indenture Trustee

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-6

--------------------------------------------------------------------------------


 

Schedule A to Series 2007-B2 Note

 

Aggregate principal amount of any Series 2007-B2 Note issued in exchange for a
portion or portions hereof and any portion or portions of any Series 2007-B2
Note exchanged for a portion or portions hereof:

 

Date

 

Principal Amount Issued
or Repaid

 

Remaining Principal Amount
of this Series 2007-B2 Note

 

Notation
Made by or
on Behalf of

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-7

--------------------------------------------------------------------------------


 

TRANSFER NOTICE

 

FOR VALUE RECEIVED the undersigned registered Holder hereby sell(s),
assign(s) and transfer(s) unto

 

 

Taxpayer identification No.

 

Address:

 

 

 

the within Series 2007-B2 Note and all rights thereunder, hereby irrevocably
constituting and appointing
                                                             attorney to
transfer said Series 2007-B2 Note on the books of WEST with full power of
substitution in the premises.

 

 

 

 

 

 

Date:

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

NOTE: The signature to this assignment must correspond with the name as written
upon the face of the within-mentioned instrument in every particular, without
alteration or any change whatsoever.

 

A-8

--------------------------------------------------------------------------------


 

In connection with any transfer of this Series 2007-B2 Note occurring prior to
the date which is the earlier of the end of the period referred to in
Rule 144(k) under the Securities Act, the undersigned confirms that without
utilizing any general solicitation or general advertising:

 

{Check One}

 

{ } (a) this Series 2007-B2 Note is being transferred in compliance with the
exemption from registration under the Securities Act provided by Rule 144A
thereunder;

 

or

 

{ } (b) this Series 2007-B2 Note is being transferred other than in accordance
with (a) above and documents are being furnished which comply with the
conditions of transfer set forth in this Series 2007-B2 Note and the Indenture.

 

If none of the foregoing boxes is checked, the Indenture Trustee or other Note
Registrar shall not be obligated to register this Series 2007-B2 Note in the
name of any Person other than the Holder hereof unless and until the conditions
to any such transfer of registration set forth herein and in Section 2.12 of the
Indenture shall have been satisfied.

 

 

 

 

 

Date:

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

NOTE: The signature to this assignment must correspond with the name as written
upon the face of the within-mentioned instrument in every particular, without
alteration or any change whatsoever.

 

A-9

--------------------------------------------------------------------------------


 

TO BE COMPLETED BY PURCHASER IF (a) ABOVE IS CHECKED: The undersigned represents
and warrants that it is purchasing this Series 2007-B2 Note for its own account
or an account with respect to which it exercises sole investment discretion and
that it and any such account is a “qualified institutional buyer” within the
meaning of Rule 144A under the Securities Act and is aware that the sale to it
is being made in reliance on Rule 144A and acknowledges that it has received
such information regarding WEST as the undersigned has requested pursuant to
Rule 144A or has determined not to request such information and that it is aware
that the transferor is relying upon the undersigned’s foregoing representations
in order to claim the exemption from registration provided by Rule 144A.

 

 

 

 

 

Date:

 

 

By:

 

 

 

Name:

 

 

Title:

 

A-10

--------------------------------------------------------------------------------


 

SCHEDULE 1

to SERIES 2007-B2 SUPPLEMENT

 

SCHEDULED TARGETED PRINCIPAL BALANCES

 

Payment Date Number

 

Scheduled Targeted Principal Balances for
the Series 2007-B2 Notes

 

1

 

99.444444

%

2

 

98.888889

%

3

 

98.333333

%

4

 

97.777778

%

5

 

97.222222

%

6

 

96.666667

%

7

 

96.111111

%

8

 

95.555556

%

9

 

95.000000

%

10

 

94.444444

%

11

 

93.888889

%

12

 

93.333333

%

13

 

92.777778

%

14

 

92.222222

%

15

 

91.666667

%

16

 

91.111111

%

17

 

90.555556

%

18

 

90.000000

%

19

 

89.444444

%

20

 

88.888889

%

21

 

88.333333

%

22

 

87.777778

%

23

 

87.222222

%

24

 

86.666667

%

25

 

86.111111

%

26

 

85.555556

%

27

 

85.000000

%

28

 

84.444444

%

29

 

83.888889

%

30

 

83.333333

%

31

 

82.777778

%

32

 

82.222222

%

33

 

81.666667

%

34

 

81.111111

%

35

 

80.555556

%

36

 

80.000000

%

37

 

79.444444

%

38

 

78.888889

%

39

 

78.333333

%

40

 

77.777778

%

41

 

77.222222

%

42

 

76.666667

%

43

 

76.111111

%

44

 

75.555556

%

45

 

75.000000

%

46

 

74.444444

%

 

1

--------------------------------------------------------------------------------


 

Payment Date Number

 

Scheduled Targeted Principal Balances for
the Series 2007-B2 Notes

 

47

 

73.888889

%

48

 

73.333333

%

49

 

72.777778

%

50

 

72.222222

%

51

 

71.666667

%

52

 

71.111111

%

53

 

70.555556

%

54

 

70.000000

%

55

 

69.444444

%

56

 

68.888889

%

57

 

68.333333

%

58

 

67.777778

%

59

 

67.222222

%

60

 

66.666667

%

61

 

66.111111

%

62

 

65.555556

%

63

 

65.000000

%

64

 

64.444444

%

65

 

63.888889

%

66

 

63.333333

%

67

 

62.777778

%

68

 

62.222222

%

69

 

61.666667

%

70

 

61.111111

%

71

 

60.555556

%

72

 

60.000000

%

73

 

59.444444

%

74

 

58.888889

%

75

 

58.333333

%

76

 

57.777778

%

77

 

57.222222

%

78

 

56.666667

%

79

 

56.111111

%

80

 

55.555556

%

81

 

55.000000

%

82

 

54.444444

%

83

 

53.888889

%

84

 

53.333333

%

85

 

52.777778

%

86

 

52.222222

%

87

 

51.666667

%

88

 

51.111111

%

89

 

50.555556

%

90

 

50.000000

%

91

 

49.444444

%

92

 

48.888889

%

93

 

48.333333

%

94

 

47.777778

%

95

 

47.222222

%

96

 

46.666667

%

97

 

46.111111

%

98

 

45.555556

%

99

 

45.000000

%

 

2

--------------------------------------------------------------------------------


 

Payment Date Number

 

Scheduled Targeted Principal Balances for
the Series 2007-B2 Notes

 

100

 

44.444444

%

101

 

43.888889

%

102

 

43.333333

%

103

 

42.777778

%

104

 

42.222222

%

105

 

41.666667

%

106

 

41.111111

%

107

 

40.555556

%

108

 

40.000000

%

109

 

39.444444

%

110

 

38.888889

%

111

 

38.333333

%

112

 

37.777778

%

113

 

37.222222

%

114

 

36.666667

%

115

 

36.111111

%

116

 

35.555556

%

117

 

35.000000

%

118

 

34.444444

%

119

 

33.888889

%

120

 

33.333333

%

121

 

32.777778

%

122

 

32.222222

%

123

 

31.666667

%

124

 

31.111111

%

125

 

30.555556

%

126

 

30.000000

%

127

 

29.444444

%

128

 

28.888889

%

129

 

28.333333

%

130

 

27.777778

%

131

 

27.222222

%

132

 

26.666667

%

133

 

26.111111

%

134

 

25.555556

%

135

 

25.000000

%

136

 

24.444444

%

137

 

23.888889

%

138

 

23.333333

%

139

 

22.777778

%

140

 

22.222222

%

141

 

21.666667

%

142

 

21.111111

%

143

 

20.555556

%

144

 

20.000000

%

145

 

19.444444

%

146

 

18.888889

%

147

 

18.333333

%

148

 

17.777778

%

149

 

17.222222

%

150

 

16.666667

%

151

 

16.111111

%

152

 

15.555556

%

 

3

--------------------------------------------------------------------------------


 

Payment Date Number

 

Scheduled Targeted Principal Balances for
the Series 2007-B2 Notes

 

153

 

15.000000

%

154

 

14.444444

%

155

 

13.888889

%

156

 

13.333333

%

157

 

12.777778

%

158

 

12.222222

%

159

 

11.666667

%

160

 

11.111111

%

161

 

10.555556

%

162

 

10.000000

%

163

 

9.444444

%

164

 

8.888889

%

165

 

8.333333

%

166

 

7.777778

%

167

 

7.222222

%

168

 

6.666667

%

169

 

6.111111

%

170

 

5.555556

%

171

 

5.000000

%

172

 

4.444444

%

173

 

3.888889

%

174

 

3.333333

%

175

 

2.777778

%

176

 

2.222222

%

177

 

1.666667

%

178

 

1.111111

%

179

 

0.555556

%

180

 

0.000000

%

 

4

--------------------------------------------------------------------------------


 

SCHEDULE 2

to SERIES 2007-B2 SUPPLEMENT

 

MAXIMUM COMMITMENTS OF SERIES 2007-B2 HOLDERS

 

Names of Series 2007-B2 Holders

 

Individual Maximum Commitments of
Series 2007-B2 Holders

 

 

 

 

 

CALYON NEW YORK BRANCH

 

$

13,750,000

 

 

 

 

 

CRÉDIT INDUSTRIEL ET COMMERCIAL, NEW YORK BRANCH

 

$

1,875,000

 

 

 

 

 

BAYERISCHE LANDESBANK

 

$

9,375,000

 

 

 

 

 

Total:

 

$

25,000,000

 

 

1

--------------------------------------------------------------------------------